DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-28 are pending in the instant invention.  According to the Amendments to the Claims, filed February 7, 2020, claims 3-17, 19, 20 and 24-28 were amended.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/JP2019/028577, filed July 22, 2019, which claims priority under 35 U.S.C. § 119(a-d) to JP 2018-138029, filed July 23, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on January 4, 2021, is acknowledged: a) Group I - claims 1-23 and 26-28; and b) substituted lactam of Formula (1) - p. 101, Example 37, shown to the right below, and hereafter referred to as 5-(2-(4-(benzo[d]isoxazol-3-yl)piperidin-1-yl)ethyl)-2,3-dimethyl-2,5,6,7-tetrahydro-4H-pyrazolo[4,3-c]pyridin-4-one, where (a) is a single bond; n = 2; t = 2; Ring Q1 = -Formula (2), shown to the left, wherein (b) is a single bond, m = 0, Ring Q3 = -pyrazol-4,5-diyl, substituted, at N2 and C-3, with -CH3, X = -CRFRG-, where RF = -H
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 and RG = -H, and Y 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
= N; Ring Q2 = -Formula (3a), shown to the right below, wherein R2a = -H, R2b = -H, R2c = -H and R2d = -H; R1a = -H; R1b = -H; R1c = -H; R1d = -H; V = -CRARB-, wherein RA = -H and RB = -H; and Z = -CRJ-, wherein RJ = -H.  Claims 1-8, 10-15, 17-23 and 26-28 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted lactams of the Formula (1), where (a) is a single bond; n = 2; t = 2; Ring Q1 = -Formula (2), shown to the left, wherein (b) is a single bond, m = 0, Ring Q3 = -optionally substituted pyrazol-4,5-diyl, X = -CRFRG-, and Y = N; Ring Q2 = -Formula (3a), shown to the right; V = -CRARB-; and Z = -CRJ-, respectively, which encompass the elected species, have been found to be free of the prior art.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Accordingly, the inventor or joint inventor should further note that the examiner has expanded scope of the instant Markush claim to further encompass substituted lactams of the Formula (1), where t = 2; and Ring Q1 = -Formula (2), shown to the left, wherein Y = N, respectively; however, the instant Markush claim now fails to be free of the prior art, since it is rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 103.
	Consequently, the inventor or joint inventor should further note that the instant Markush claim is hereby restricted to substituted lactams of the Formula (1), where t = 2; and Ring Q1 = -Formula (2), shown to the left above, wherein Y = N, respectively.
	Likewise, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Next, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that claims 24 and 25 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-23 and 26-28 is contained within.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) bold-type, underline, and/or upper case formatting; and b) section headings (b-i), where applicable.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying: a) the substituted lactams of the Formula (1); and b) a particular utility for the substituted lactams of the Formula (1).
	The following title is suggested: SUBSTITUTED LACTAMS AS AGONISTS OF SEROTONIN 5-HT RECEPTOR ACTIVITY.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	A compound of Formula (1):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(1)
or a pharmaceutically acceptable salt thereof,
wherein:
	Ring Q1 is Formula (2):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (2)
wherein:
	Ring Q3 is a 5- or 6-membered aromatic heterocyclic ring, wherein the 5- or 6-membered aromatic heterocyclic ring is optionally substituted with 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, cyano, C1-6 alkyl, NH2, OH, OC1-6 alkyl, and C3-10 cycloalkyl, wherein each C1-6 alkyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen and OC1-6 alkyl, and further wherein each OC1-6 alkyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen and a saturated 4- to 8-membered heterocyclyl, each NH2 is optionally and independently substituted with 1 or 2 independently selected C1-6 alkyl substituents, and each C3-10 cycloalkyl is optionally and independently substituted with 1, 2, or 3 independently selected halogen substituents;
	W is -CRCRD-;
	X is CRE or -CRFRG-;
	Y is N;
	m is 0 or 1; 
	bond (b) is a single or double bond; and
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to V;

	Ring Q2 is Formula (3a) or Formula (3b):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (3a) or 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (3b)
wherein:
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to Z;

	each V is independently -CRARB-;
	Z is C, CRJ, or N;
	R1a is hydrogen, halogen, or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	R1b is hydrogen, halogen, or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	R1c is hydrogen, halogen, or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	R1d is hydrogen, halogen, or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	R2a is hydrogen, halogen, cyano, C1-6 alkyl, NH2, or OC1-6 alkyl, wherein the C1-6 alkyl or OC1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogens, and further wherein the NH2 is optionally substituted with 1 or 2 independently selected C1-6 alkyl substituents;
	R2b is hydrogen, halogen, cyano, C1-6 alkyl, NH2, or OC1-6 alkyl, wherein the C1-6 alkyl or OC1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogens, and further wherein the NH2 is optionally substituted with 1 or 2 independently selected C1-6 alkyl substituents;
	R2c is hydrogen, halogen, cyano, C1-6 alkyl, NH2, or OC1-6 alkyl, wherein the C1-6 alkyl or OC1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogens, and further wherein the NH2 is optionally substituted with 1 or 2 independently selected C1-6 alkyl substituents;
	R2d is hydrogen, halogen, cyano, C1-6 alkyl, NH2, or OC1-6 alkyl, wherein the C1-6 alkyl or OC1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogens, and further wherein the NH2 is optionally substituted with 1 or 2 independently selected C1-6 alkyl substituents;
	each RA is independently hydrogen, C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl, wherein each C1-6 alkyl, OC1-6 alkyl, and C3-10 cycloalkyl is optionally and independently substituted with 1, 2, or 3 independently selected halogen substituents;
	each RB is independently hydrogen, C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl, wherein each C1-6 alkyl, OC1-6 alkyl, and C3-10 cycloalkyl is optionally and independently substituted with 1, 2, or 3 independently selected halogen substituents;
	RC is hydrogen, C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl, wherein the C1-6 alkyl, OC1-6 alkyl, and C3-10 cycloalkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	RD is hydrogen, C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl, wherein the C1-6 alkyl, OC1-6 alkyl, and C3-10 cycloalkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	RE is hydrogen, C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl, wherein the C1-6 alkyl, OC1-6 alkyl, and C3-10 cycloalkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	RF is hydrogen, C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl, wherein the C1-6 alkyl, OC1-6 alkyl, and C3-10 cycloalkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	RG is hydrogen, C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl, wherein the C1-6 alkyl, OC1-6 alkyl, and C3-10 cycloalkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	RJ is hydrogen, C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl, wherein the C1-6 alkyl, OC1-6 alkyl, and C3-10 cycloalkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	bond (a) is a single or double bond;
	n is 1 or 2; and
	t is 2;

with the provisos that:
(I)	when RF is C1-6 alkyl and RG is C1-6 alkyl, then RF and RG, together with the carbon atom to which they are attached, optionally form a 3- to 6-membered saturated carbocyclic ring;
(II)	when Ring Q3 is an optionally substituted 5-membered aromatic heterocyclic ring, then R2a is hydrogen, R2b is hydrogen, R2c is hydrogen, and R2d is hydrogen;
(III)	when Ring Q3 is an optionally substituted 6-membered aromatic heterocyclic ring, then m is 0;
(IV)	when bond (a) is a double bond, then Z is C;
(V)	when bond (b) is a single bond, then X is -CRFRG-; and
(VI)	when bond (b) is a double bond, then X is CRE.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring Q3 is a 5- or 6-membered aromatic heterocyclic ring, wherein the 5- or 6-membered aromatic heterocyclic ring is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, cyano, C1-6 alkyl, OC1-6 alkyl, and C3-10 cycloalkyl, wherein each C1-6 alkyl is optionally and independently substituted with 1, 2, or 3 halogen substituents, and further wherein each OC1-6 alkyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen and a saturated 4- to 8-membered heterocyclyl, and each C3-10 cycloalkyl is optionally and independently substituted with 1, 2, or 3 independently selected halogen substituents.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation: 

	The compound according to claim 1, wherein the compound is of Formula (1a):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(1a)
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

R1a is hydrogen;
R1b is hydrogen;
R1c is hydrogen; and
R1d is hydrogen.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

each RA is independently hydrogen; and
each RB is independently hydrogen.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein n is 2.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein bond (a) is a single bond.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation: 
	The compound according to claim 1, wherein the compound is of Formula (1b):

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(1b)
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation: 
The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein Z is N.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein Z is CH.

	Appropriate correction is required.


	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

X is -CH2-; and
bond (b) is a single bond.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring Q1 is Formula (4a), Formula (4b), Formula (4c), Formula (4d), Formula (4e), or Formula (4f):

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (4a), 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (4b), 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 (4c),

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 (4d), 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 (4e), or 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 (4f)
wherein:
	R3a is hydrogen, halogen, cyano, C1-6 alkyl, NH2, or OC1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents, and further wherein the OC1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents, and the NH2 is optionally substituted with 1 or 2 independently selected C1-6 alkyl substituents;
	R3b is hydrogen, halogen, cyano, C1-6 alkyl, NH2, or OC1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents, and further wherein the OC1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents, and the NH2 is optionally substituted with 1 or 2 independently selected C1-6 alkyl substituents; and
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to V.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring Q1 is Formula (5a), Formula (5b), Formula (5c), Formula (5d), Formula (5e), Formula (5f), or Formula (5g):

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 (5a), 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 (5b), 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 (5c),

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 (5d), 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 (5e), 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 (5f), or 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 (5g)
wherein:
	R4a is C1-6 alkyl or OC1-6 alkyl;
	R4b is hydrogen or C1-6 alkyl;

(i)	R4c is hydrogen; and
	R4d is C1-6 alkyl; or

(ii)	R4c is C1-6 alkyl; and
	R4d is hydrogen; or

(iii)	R4c and R4d, together with the carbon atom to which they are attached, form a 3- to 6-membered saturated carbocyclic ring; and

	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to V.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring Q2 is Formula (3a):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (3a)
	wherein:
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to Z.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring Q2 is Formula (3b):

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (3b)
wherein:
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the point of attachment to Z.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

R2a is hydrogen;
R2b is hydrogen;
R2c is hydrogen; and
R2d is hydrogen.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 

	The compound according to claim 1, wherein the compound is selected from the group consisting of:

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
,

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
,
and 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation: 
	A medicament comprising a compound according to claim 1, or a pharmaceutically acceptable salt thereof,
as an active ingredient.

	Appropriate correction is required.

	Claim 27 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation: 
	The medicament according to claim 20, wherein the medicament further comprises at least one drug selected from the group consisting of an adrenaline  receptor antagonist, an analgesic drug, an anticonvulsant, an antidementia drug, an antidepressant drug, an antiemetic drug, an antiepileptic drug, an antimigraine drug, an antiparkinsonian drug, an antischizophrenic agent, an anxiolytic drug, a dopamine receptor agonist, a dopamine supplement, a hormone preparation, a drug for treating a mood disorder, and a sleep-inducing drug.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 3-12, 15-17, 19-23 and 26-28 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, optionally substituted, in claim 1, with respect to Ring Q3, is a relative phrase which renders the claim indefinite.  The phrase, optionally substituted, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 21, defines the term, substituent, using a boiler plate list of functional groups, such as halogen atom, hydroxy, cyano, C1-6 alkyl, etc., and further discloses that the substituents themselves may optionally be further substituted; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted lactams of the Formula (1) have been rendered indefinite by the use of the phrase, optionally substituted, with respect to Ring Q3.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.


Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 20-23 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 20 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a medicament must result in a further structural limitation in the medicament, in order to be further limiting.  In the instant dependent claim, the intent is to use the medicament comprising a substituted lactam of the Formula (1), as recited in claim 1, for treating mental disease or central nervous system disease.  Consequently, since the intended use of the medicament comprising a substituted lactam of the Formula (1), as recited in claim 1, for treating mental disease or central nervous system disease, fails to result in a further structural limitation to the substituted lactam of the Formula (1), as recited in claim 1, and/or fails to include all the limitations of the substituted lactam of the Formula (1), as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim, and any additional dependent claims therefrom, improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claims, (2) amend the dependent claims to place the dependent claims in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claims in independent form, or (4) present a sufficient showing that the dependent claims comply with the statutory requirements, to overcome this rejection.

	Claim 26 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 26 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a compound must result in a further structural limitation in the compound, in order to be further limiting.  In the instant dependent claim, the intent is to use the substituted lactam of the Formula (1), as recited in claim 1, in the treatment of mental disease or central nervous system disease.  Consequently, since the intended use of the substituted lactam of the Formula (1), as recited in claim 1, in the treatment of mental disease or central nervous system disease, fails to result in a further structural limitation to the substituted lactam of the Formula (1), as recited in claim 1, and/or fails to include all the limitations of the substituted lactam of the Formula (1), as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 27 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 27 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a medicament must result in a further structural limitation in the medicament, in order to be further limiting.  In the instant dependent claim, the intent is to use the medicament comprising a substituted lactam of the Formula (1), as recited in claim 1, for treating mental disease or central nervous system disease.  Consequently, since the intended use of the medicament comprising a substituted lactam of the Formula (1), as recited in claim 1, for treating mental disease or central nervous system disease, fails to result in a further structural limitation to the substituted lactam of the Formula (1), as recited in claim 1, and/or fails to include all the limitations of the substituted lactam of the Formula (1), as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claims in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 28 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

	The inventor or joint inventor should note that claim 28 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a medicament must result in a further structural limitation in the medicament, in order to be further limiting.  In the instant dependent claim, the intent is to use the medicament comprising a substituted lactam of the Formula (1), as recited in claim 1, for treating mental disease or central nervous system disease.  Consequently, since the intended use of the medicament comprising a substituted lactam of the Formula (1), as recited in claim 1, for treating mental disease or central nervous system disease, fails to result in a further structural limitation to the substituted lactam of the Formula (1), as recited in claim 1, and/or fails to include all the limitations of the substituted lactam of the Formula (1), as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claims in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-8, 10, 11, 15, 17, 19, 20-23 and 26-28 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Mizuno, et al. in US 6,258,805.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	The instant invention recites a substituted lactam of the Formula (1), shown to the left, where (a) is a single bond; n = 2; t = 2; Ring Q1 is shown to the right, wherein (b) is a double bond, m = 1, Ring Q3 = -pyrrol-2,3-diyl, substituted, at N, with -CH3, X = -CRE, where RE = -H, and Y = N; Ring Q2 = -Formula (3a), shown to the left below, wherein R2a = -H, R2b = -H, R2c = -H and R2d = -H; R1a = -H; R1b = -H; R1c = -H; R1d = -H; V = -CRARB-, wherein RA = -H and RB = -H; and Z = -CRJ-, wherein RJ = -H, and/or a drug thereof, as an agonist of serotonin 5-HT receptor activity.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
	Mizuno, et al. ( US 6,258,805) teaches a substituted lactam, shown to the right below, where (a) is a single bond; n = 3; t = 2; Ring Q1 is shown to the left, wherein (b) is a double bond, m = 1, Ring Q3 = -pyrrol-2,3-diyl, substituted, at N, with -CH3, X = -CRE, where RE = -H, and Y = N; Ring Q2 = -Formula (3a), shown to the right below, wherein R2a = -H, R2b = -F, R2c = -H and R2d = -H; R1a = -H; R1b = -H; R1c = -H; R1d = -H; V = -CRARB-, wherein RA = -H and RB = -H; and Z = -CRJ-, wherein RJ = -H, and/or a drug thereof, as an agonist of serotonin 5-HT receptor activity {column 93, lines 17-19, compound (47); and drugs - column 35, lines 41-65}.  Similarly, in the genus disclosure, Mizuno teaches that (1) -2 and 3 are alternatively usable for n, and that (2) -H and -F are alternatively usable at R2b, respectively [for n, see A represents an alkylene group (column 3, lines 19-20); and for R2b, see D represents… a substituted or unsubstituted aromatic heterocyclic group (column 4, lines 3-6)].
	The inventor or joint inventor should note that the differences between the instantly recited substituted lactam of the Formula (1), and/or drug thereof, and Mizuno’s substituted lactam, and/or drug thereof, are: (1) n is 2 in the instantly recited substituted lactam of the Formula (1), and/or drug thereof, whereas n is 3 in Mizuno’s substituted lactam, and/or drug thereof; and (2) R2b is -H in the instantly recited substituted lactam of the Formula (1), and/or drug thereof, whereas R2b is -F in Mizuno’s substituted lactam, and/or drug thereof, respectively.
	Likewise, the inventor or joint inventor should further note that in the chemical arts, it is widely accepted that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness.  {See Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., No. 06-1329, slip op. at 9 (Fed. Cir. June 28, 2007) (quoting In re Dillon, 919 F.2d 688, 692 [16 USPQ2d 1897] (Fed. Cir. 1990) (en banc)); and In re Papesch, 315 F.2d 381 [137 USPQ 43] (C.C.P.A. 1963)}.
	Next, the inventor or joint inventor should further note that MPEP § 2144.09 states that [C]ompounds which are homologs, differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups, are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  {See In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977)}.
	Consequently, since a) Mizuno teaches a substituted lactam, where n is 3, and/or a drug thereof; b) Mizuno teaches a substituted lactam, where 2 and 3 are alternatively usable for n, and/or a drug thereof; c) Mizuno teaches a substituted lactam, where R2b is -F, and/or a drug thereof; d) Mizuno teaches a substituted lactam, where -H and -F are alternatively usable at R2b, and/or a drug thereof; e) the courts have recognized that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness; and f) the courts have further recognized that [C]ompounds which are homologs, differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups, are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties, one having ordinary skill in the art, before the effective filing date of the recited invention, would have been motivated to utilize the teachings of Mizuno and (1) replace the -(CH2)3- in Mizuno’s substituted lactam, with an alternatively usable -(CH2)2-, and (2) replace the -F at R2b in Mizuno’s substituted lactam, with an alternatively usable -H, respectively, and/or formulate a drug thereof, with a reasonable expectation of success and similar therapeutic activity, rendering claims 1-8, 10, 11, 15, 17, 19, 20-23 and 26-28 obvious.
	Then, the inventor or joint inventor should further note that, although not explicitly discussed herein, the Mizuno reference contains additional species that may obviate the instantly recited substituted lactams of the Formula (1).  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 103(a) should address this reference as a whole and should not be limited to the species discussed or disclosed explicitly herein.
	Moreover, the inventor or joint inventor should further note that this invention currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention, absent any evidence to the contrary.
	Furthermore, the inventor or joint inventor should also note the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	Also, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to 35 U.S.C. § 103 (or as subject to pre-AIA  35 U.S.C. § 103) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable species and is commonly formatted as: selected from the group consisting of A, B and C.  However, the phrase Markush claim, as used herein, means any claim that recites a list of alternatively useable species, regardless of format.
	A Markush claim may be rejected under the judicially-created basis that it contains an improper Markush grouping of alternatives when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a single structural feature, or (2) the species do not share a common use.
	The members of a Markush group may share a single structural feature when they belong to the same recognized physical or chemical class, or to the same art-recognized class.
	Similarly, the members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.
	The inventor or joint inventor should note that claims 1-17, 19-23 and 26-28 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.  The improper Markush grouping includes species of the claimed invention that do not share both a single structural feature and a common use that flows from the single structural feature.
	Likewise, the inventor or joint inventor should further note that the members of the improper Markush grouping do not share a single structural feature and/or a common use that flows from the single structural feature for the following reason: the substituted lactams of the Formula (1), as recited in claims 1 and 19, respectively, do not consist of individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature.  See MPEP § 803.02.

	Next, the inventor or joint inventor should further note that the rejection of the claims under the judicially-created basis that they contain an improper Markush grouping of alternatives will be maintained until (1) the claims are amended to recite individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature, or (2) the inventor or joint inventor presents a sufficient showing under 37 CFR 1.132 that the species recited in the alternative of the claims, in fact, share a single structural feature and a common use.  See MPEP § 803.02.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1) [emphasis provided].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	In order to compact prosecution and in accord with MPEP § 803.02, the examiner suggests the inventor or joint inventor amend the scope of the substituted lactams of the Formula  (1) to recite substituted lactams of the Formula (1), where t = 2; and Ring Q1 = -Formula (2), shown to the left, wherein Y = N, respectively, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624